May I convey to you, Sir,
on behalf of my delegation and on my own behalf, our
felicitations on your unanimous election as President of the
General Assembly at its fifty-third session. With a person
of your eminence and experience in the Chair, our session
is assured of a successful outcome.
To your predecessor, Hennadiy Udovenko, I express
our deep appreciation for a job well done. We truly had a
reform Assembly. It was a matter of great satisfaction for
Bangladesh to support his brilliant work on United Nations
reform, especially through our role as the Chairman of the
Administrative and Budgetary Committee. We are
particularly grateful that, at the concluding meeting of the
fifty-second session, he appealed to the international
community for solidarity with the people of Bangladesh at
a time when our country was inundated by the worst floods
in our history.


In this yearâs unprecedented floods, two thirds of our
country was completely inundated and nearly 31 million
people were affected. Over 20 million were rendered
homeless. Immense damage was done to crops, roads,
bridges, clinics, schools and industrial plants. With the
receding of the flood waters, we are bracing ourselves for
the even greater problems of water-borne diseases and
scarcity of food and safe drinking water, compounded by
homelessness and unemployment. Under the direct
supervision of Prime Minster Sheikh Hasina, we are
reaching out to the affected people with assistance. The
enormous scale of damage challenges us with a task of
colossal magnitude. The cost of relief, rehabilitation and
reconstruction has been estimated at approximately $900
million.
The United Nations system, I am happy to say, has
responded to our needs and requirements, as have our
development partners and many friendly countries. On
behalf of the Government and the people of Bangladesh, we
would like to express our sincere thanks to Secretary-
General Kofi Annan for his support for and solidarity with
Bangladesh at this hour of need. We are also thankful to
the diplomatic missions stationed in Dhaka, the
international organizations, non-governmental organizations
and Bangladesh nationals abroad for their continued
support, understanding and sympathy towards Bangladesh
and its efforts to face the challenges. I reiterate here the
appeal made by Prime Minister Sheikh Hasina for the
generous and continuing support of the international
community to Bangladesh in the coming days.
Floods are not unknown in Bangladesh. Flooding as
we have been experiencing this year is unprecedented
both in magnitude and duration. The Secretary-General in
his annual report has referred to threats to human
security, including natural disasters. Indeed, of all natural
disasters floods cause the most widespread havoc and
misery.
Bangladesh, of course, is not the only country to
have suffered severe flooding this monsoon season. The
cause of this yearâs floods may well be complex. We
cannot help but be perturbed, however, by the observation
in the Human Development Report of this year that global
warming could permanently flood large areas and play
havoc with harvests. The report cautions that the human
consequences of global warming can be devastating for
many poor countries like Bangladesh, which could see its
land area shrunk by as much as 17 per cent with a one
metre rise in sea level.
Elements and factors that affect the global ecosystem
and the environment are interlinked. They transcend
national frontiers and can be addressed meaningfully only
by nations acting in concert. It is a matter of survival for
many peoples, and the highest priority should be given to
this issue. We have come a long way since Rio, and yet,
very few tangible benefits have been achieved in the
absence of promised new and additional resources.
Since assuming office following elections in June
1996, our Government has been trying to put in place and
strengthen institutions and laws that will reinforce
democracy and promote good governance. In December
last year, we negotiated an end to the long-standing
problem in the Chittagong Hill Tracts. The Chittagong
Hill Tracts Agreement was concluded within the
framework of our Constitution, and it fully meets the
legitimate concerns of the tribal population. We are now
putting into place the necessary laws and institutional
machinery pertaining to the Agreement and widening
developmental activities in the area. My Government
welcomes cooperation in this effort from all our
development partners.
Our commitment to democracy and the rule of law
has prompted us to accord priority to human rights. We
are in the process of setting up an independent national
28


human rights commission. Our objective is to take the
human rights issue to the grass-roots level, to increase
awareness among our people of their rights that have been
guaranteed by our Constitution and to make the process of
justice accessible and affordable to all. A lot remains to be
done, and we have made a good beginning.
Bangladesh believes in the centrality of the right to
development within the human rights regime. The
implementation of the right to development will be further
enhanced through a binding international treaty on this
right. We are therefore very pleased that at the recent
summit of the Non-Aligned Movement in Durban, the
heads of State and Government endorsed our Prime
Minsterâs proposal that consideration be given to the
preparation of a convention on the right to development.
At home we have also embarked on a comprehensive
programme of reform and deregulation. Social development
has remained the main focus of our development strategy.
Education, health care, employment generation and
womenâs empowerment within the broad framework of
human development continue to receive priority attention.
We are focusing on the rights of women and children. The
role and involvement of civil society in our development
efforts, particularly in the social sector, have been
remarkable.
The process of globalization and liberalization brings
risks, grave challenges and opportunities, but in unequal
ways. The external economic shocks associated with this
process are too powerful for the vulnerable economies to
absorb. This is now being recognized even by the
beneficiaries of globalization. As has been said, the
globalization process must reflect a more inclusive vision
of shared interests and shared values. We would support the
views of the Secretary-General of the Organization for
Economic Cooperation and Development (OECD) that a
global economy should mean that no one will be left
behind.
We need to ensure that the process of globalization
and liberalization meets our development needs. We need
to formulate a positive and workable agenda for ensuring
that globalization promotes equity and benefit for all. An
integral component of the globalization process is unfettered
movement of the factors of production, including capital
and labour. We need to encourage migration of labour in
order to ensure balance in globalization.
Official development assistance in real terms has
declined by more than 15 per cent from 1992 to 1996. This
decline must be halted and reversed. For the poorest and
more vulnerable economies, official development
assistance remains indispensable. We call on all
developed countries to reach the agreed target of 0.7 per
cent for the developing countries and 0.15 to 0.2 per cent
for the least developed countries as soon as possible,
preferably by 2000.
The least developed countries represent the most
vulnerable economies and peoples of the world. The
ministerial communiquÃ© issued after the 1998 substantive
session of the Economic and Social Council underscored
certain timely issues. In particular, I would mention the
call for working together for enhanced market access for
the least developed countries and to support their efforts
at capacity-building. We also welcome the call for further
progress towards zero tariff on exports from least
developed countries.
Preferential treatment accorded to least developed
countries should not be time-bound. The restrictive trade
regimes of labour and environmental standards should be
made flexible. We need to adequately prepare to address
these and other relevant issues in the forthcoming Third
United Nations Conference on the Least Developed
Countries, to be held in 2001.
The situation in the least developed countries in
particular makes it clear that the eradication of poverty
continues to be our overriding concern. It is essential to
ensure long-term global security, as well as to achieve
sustainable, economic and social development. We believe
that the goal of the Microcredit Summit held last year, to
reach 100 million of the worldâs poorest families,
especially the women of those families, will become a
reality by the year 2005. Effective microcredit
programmes provide access to small capital to people
living in poverty in many countries of the world. In
addition to the eradication of poverty, the microcredit
programmes have also been contributing to the social and
human development process, particularly the
empowerment of women.
As the Secretary-General has noted in his annual
report, the world has been free from large-scale regional
conflict over the past year. Peace on a global scale and in
a meaningful sense, however, still remains a distant goal.
The post-cold-war reality underscores that we need to
build a culture of peace based on the principles enshrined
in the United Nations Charter and on respect for human
rights, democracy, tolerance and wider and equal
participation of people in all spheres of human activity.
We welcome the proclamation of the year 2000 as the
International Year for the Culture of Peace and the
29


proposed proclamation of the period 2001 to 2010 as the
international decade for the culture of peace and non-
violence for the children of the world. The Secretary-
General has been requested to submit a draft declaration
and programme of action on the culture of peace to this
session. We hope it will be possible for the General
Assembly to adopt these documents at the earliest
opportunity.
We are particularly concerned that hopes for a just,
lasting and comprehensive peace in the Middle East are yet
to be fulfilled. The framework for such a peace exists in the
relevant Security Council resolutions, the principles of the
Madrid Conference and the Oslo accords. The principle of
land for peace has been accepted by all, and yet our
Palestinian brethren continue to be frustrated in their hopes
and aspirations. New settlements, expansion of the
Jerusalem municipal area and large-scale internment of
Palestinians without fair trial cannot promote the cause of
peace. Bangladesh strongly believes that nothing should be
allowed to thwart the peace process. We would urge that
every moral pressure and persuasion be brought to bear
upon the Israeli authorities so that the peace process can
progress to its logical culmination. We look forward to the
early establishment of an independent, sovereign State of
Palestine, with Jerusalem as its capital, and to its full
membership of the United Nations.
The cause of the sufferings of our brothers and sisters
in many African countries, particularly in the Great Lakes
region, needs to be addressed more comprehensively. The
recent plight of the people of Kosovo is a stark reminder of
the not-so-distant events of Bosnia. Peace initiatives in
Afghanistan have yet to make any headway. Peace in that
country has to be built from within. The problem of
Afghanistan can only be resolved by the Afghan people
themselves, without outside interference. In such cases, we
believe in the significant role that the United Nations can
play as a peace-builder.
In the area of arms control and disarmament, some
noteworthy progress has been made. The Ottawa
Convention on anti-personnel landmines will soon come
into force. We welcome the decision of the Conference on
Disarmament to set up committees on security assurances
to non-nuclear-weapon States and also on fissile materials.
For Bangladesh, the pursuit of general and complete
disarmament is a constitutional commitment, and we are
ready to support any and every move that contributes to this
objective. The nuclear tests in South Asia have been the
subject of much debate, discussion and concern. In this
connection, the initiative of Bangladeshâs Prime Minister
Sheikh Hasina Wajed to minimize tensions in the region
through personal visits and by urging all concerned to
contribute towards strengthening peace in South Asia and
the world has been widely appreciated. We attach great
importance and priority to our relations with our
neighbouring countries. We are happy at the
announcement of moratoriums on further nuclear testing,
and we remain committed to the goal of a nuclear-
weapons-free world. We believe that the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT) and the
Comprehensive Nuclear-Test-Ban Treaty (CTBT), to
which Bangladesh is a party, provide useful frameworks
for establishing a nuclear-weapons-free world. It was a
pity to observe that consensus could not be reached in the
Conference on Disarmament to set up an ad hoc
committee for nuclear disarmament.
Last year, our Secretary-General submitted to the
General Assembly a package of reform proposals to make
the United Nations more streamlined and attuned to
present-day problems and realities. Some major decisions
were, in fact, adopted by the fifty-second session on the
basis of these proposals. This session of the Assembly,
we believe, will continue the reform process, resolving in
particular the issues relating to the development account,
results-based budgeting and the so-called sunset clause.
Reforms have, by definition, to be a continual
process. The United Nations has to be adapted to new
conditions and problems. On this there can be no two
opinions. For the past five years we have been discussing
the issue of Security Council reform and expansion. We
have articulated our particular concerns in different
working groups and forums. At the recent Non-Aligned
Movement summit in Durban, the Movementâs collective
position was reaffirmed. I would also stress that it is the
weaker and more vulnerable group of countries that has
the most vital stake in a dynamic and effective United
Nations and its Security Council. These countries
constitute a clear majority among the 185 Member States,
and their concerns should not be overlooked or glossed
over in any reform or restructuring exercise. While
stalemate continues in this area, we are pleased that an
International Criminal Court has seen the light of the day
after so many years of efforts. Despite shortcomings, the
Court is a milestone in United Nations history.
Bangladesh attaches great importance to the
coordinated and integrated follow-up to the decisions
taken at the major United Nations conferences of the
1990s, as an area which contributes effectively to the
reform process. We believe that the outcomes of these
conferences provide the international community with the
30


most important opportunity to ensure a better life for the
peoples of the world at the outset of the twenty-first
century. In particular, we call for concerted efforts to
ensure the success of the special session of the General
Assembly next June for the follow-up to the Cairo
population conference. We also welcome the proposed
millennium Assembly session and hope that it will look into
the issues that will challenge us in the coming decades.
This Assembly session should be our outreach into the
future.
The end of all political efforts, as a former United
Nations Secretary-General once observed, must be the well-
being of the individual in a life of safety and freedom. This
is a goal to which no one is averse. It is also something
that no nation can achieve on its own in a world that is
increasingly interdependent. Peace and security and
development in a real sense are indivisible.
Despite the increasing complexities it faces every day,
the United Nations is functioning today more effectively
and efficiently than before. In recent times it has played a
far more constructive and positive role. The United Nations,
of course, has its critics and, indeed, may even benefit from
constructive criticism. There is always scope for change and
improvement. The United Nations has had its share of
failures, which so often seem much more glaring than its
quiet successes. There can be no doubt that it remains the
sole universal platform for humanity to chart its future in
the new millennium.








